Title: To Thomas Jefferson from William Jones, 23 July 1805
From: Jones, William
To: Jefferson, Thomas


                  
                     
                     His Excellency 
                        Thomas Jefferson Esqr 
                     
                     London 23rd July 1805
                  
                  Bought of W. and S. Jones
                  Optical and Mathematical Instrument Makers.
                  No. 30. Opposite Furnivals Inn, Holborn.
                  Removed from their old Shop No. 135, nearly opposite.
                  
                     
                        
                           
                           £
                           s
                           d
                        
                        
                           A pair of 18 Inch new British Globes
                           7–
                           7–
                           
                        
                        
                           A compass and fitting
                           
                           6–
                           
                        
                        
                           A pair of red leather covers
                           1–
                           6–
                           
                        
                        
                           An improved Sliding hour circle
                           
                           8–
                           
                        
                        
                           Arrowsmith’s 4 Sheet Maps of Europe on
                           }
                           2–
                           5–
                           
                        
                        
                           Canvas and Rollers varnished
                           
                        
                        
                           Ditto   Ditto of Asia
                           
                           2–
                           5–
                           
                        
                        
                           Ditto   Ditto of Africa
                           
                           2–
                           5–
                           
                        
                        
                           Olmadilla’s Map of S. America on canvas and Roller varnished by Fader
                           }
                           2–
                           12–
                           6
                        
                        
                           Baxter’s History of England bds
                           2–
                           2–
                           
                        
                        
                           Cambrun on Brewing Bds
                           
                           8–
                           
                        
                        
                           Adams Geometrical Essays 2 vols wh Appendises
                           
                           19–
                           
                        
                        
                           Adams’ Introduction to practical Astronomy
                           
                           2–
                           6
                        
                        
                           A portable drawing board and seat
                           1–
                           1–
                           
                        
                        
                           A protracting parallel Ruler
                           1–
                           16–
                           
                        
                        
                           Knight on Culture of Apples Pears &c
                           
                           5–
                           
                        
                        
                           A 1 ft Achromatic Telescope and adjusting do
                           }
                           }
                           
                           
                           
                        
                        
                           a Ramsdens’ Equitorial
                           3–
                           3–
                           
                        
                        
                           New parallel Plates and adjustments for Do
                           
                           
                           
                           
                        
                        
                           A strong packing case and cord
                           
                              1–
                           
                           
                              10–
                           
                           
                        
                        
                           
                           
                           30–
                           1–
                           
                        
                        
                           Deduct Knight’s Book which is out of Print and Cannot be had
                           }
                           
                                   
                           
                           
                              5–
                           
                           
                        
                        
                           
                           £
                           29–
                           16–
                           
                        
                     
                  
               